Citation Nr: 0214552	
Decision Date: 10/17/02    Archive Date: 10/29/02

DOCKET NO.  00-07 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of right 
knee injury, and if the claim is reopened, whether service 
connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The veteran served on active duty from September 1965 to 
August 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1999 RO decision which determined 
that new and material evidence had not been presented 
sufficient to reopen a previously denied claim for service 
connection for residuals of a fractured right patella.  

The Board has recharacterized the issue as whether new and 
material evidence has been submitted to reopen a claim for 
service connection for residuals of right knee injury, and if 
the claim is reopened, whether service connection is 
warranted.  The present Board decision favorably finds that 
the claim for service connection for a right knee disorder 
has been reopened by new and material evidence.  The merits 
of the claim for service connection for a right knee disorder 
will be the subject of a later Board decision which will be 
prepared after additional development of the evidence is 
accomplished by the Board in accordance with 38 C.F.R. § 19.9 
(2002).


FINDINGS OF FACT

A January 1989 unappealed RO decision denied service 
connection for residuals of a fractured right patella.  Some 
of the additional evidence that has been submitted since the 
January 1989 RO decision is not cumulative or redundant, and 
it is so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection 
for residuals of right knee injury.


CONCLUSION OF LAW

New and material evidence has been presented since the RO's 
January 1989 final decision, and the claim for service 
connection for residuals of right knee injury is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking to reopen his previously denied claim 
for service connection for residuals of a right knee injury.  
As to the preliminary issue of whether new and material 
evidence has been submitted to reopen the claim, there has 
been satisfactory compliance with the notice and duty to 
assist provisions of law.  38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001); 45,620, 45,630 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

In the present case, a claim for service connection for 
residuals of a fractured right patella was denied by an RO 
decision in January 1989.  That decision was not timely 
appealed and it became final, with the exception that the 
claim may be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).

During the time applicable to the present case, "new and 
material evidence" means evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  [The Board notes that the definition of 
"new and material evidence" has recently changed, but the 
latest definition is only applicable to applications to 
reopen which are filed on or after August 29, 2001; thus it 
does not apply to the instant case.  See 66 Fed. Reg. 45,620, 
45,630 (August 29, 2001) (to be codified at 38 C.F.R. § 
3.156(a)).]

The evidence available at the time of the RO's January 1989 
decision may be briefly summarized.  The veteran served on 
active duty from September 1965 to August 1988.  During 
service he was in a motor vehicle accident in March 1983 and 
sustained multiple injuries, most serious being a left hip 
injury which has required multiple operations.  One of the 
other injuries described in the service medical records then 
available was a fracture of the left patella, and the service 
records show this later healed.  Service medical records then 
available did not describe a right knee injury.  The veteran 
was medically retired from service due to the left hip 
disability.  In September 1988, shortly after service, he 
claimed service connection for multiple disabilities, mostly 
from injuries in the March 1983 vehicle accident.  Besides 
claiming service connection for the left hip condition, etc., 
he claimed service connection for fractures of both the left 
and right patellas.  An October 1988 VA examination included 
X-rays of the left knee which showed changes of the patella 
thought to be due to a healed fracture; as to the right knee, 
the X-rays were normal except for an enlargement of the neck 
of the fibula attributed to a healed fracture (there was not, 
per se, an abnormality of the right patella).  The October 
1988 VA physical examination noted a history of bilateral 
patella fractures, and diagnoses included right and left 
patella fractures, although the examination does not contain 
objective clinical findings of a right patella or other right 
knee disorder.  

As noted, the unappealed January 1989 RO decision denied 
service connection for residuals of a right patella fracture.  
Service connection was granted for other conditions including 
residuals of a left patella fracture, residuals of a left hip 
fracture, etc.

Evidence received since the RO's January 1989 decision 
includes numerous medical reports which were not previously 
considered by the RO.  This includes a March 1983 service 
medical record (submitted by the veteran in October 2001) 
which refers to injuries in the recent motor vehicle 
accident, including a large abrasion and superficial 
laceration over the right patella.  A May 1983 service 
medical record (also submitted by the veteran in October 
2001) refers to left hip and left knee problems, yet it also 
refers to a complaint that he fell and injured his right knee 
a few days ago and that related discomfort had improved 
although he reported some swelling.  An October 2001 
statement from a fellow serviceman relates that he visited 
the veteran in the hospital after the March 1983 vehicle 
accident, and he recalled the veteran had injuries to both 
the right and left legs.  

Other evidence received after the January 1989 RO decision 
includes an April 1989 VA outpatient record noting a 
complaint of the right knee being sore.  A VA examination in 
January 1992 noted right knee complaints, and the veteran 
reported a history of injury to the right patella and 
fracture of the left patella in the service vehicle accident.  
Medical records from 1994 to 1999 show right knee problems 
including meniscus tears which required surgery in 1999.  
Medical records from the 1990s also show considerable 
treatment for the service-connected left hip disability.  
There are also references to new injuries in a job accident 
(workman's compensation) and another vehicle accident.  

Also submitted is a June 2000 letter from Georges Bahri, M.D.  
Dr. Bahri noted that he has treated the veteran since 1994 
(the file shows this doctor has treated the veteran for 
multiple orthopedic problems and has performed surgeries on 
the left hip and right knee).  The doctor said that he had 
reviewed service medical record from March 12, 1983, which 
the veteran had provided (such service medical records are 
associated with the doctor's letter and refer to various 
injuries in the vehicle accident, including right knee 
abrasions).  Dr. Bahri said the service records showed a 
right knee injury and he believed the veteran's original 
service injury was exacerbated by the multiple surgeries on 
his left hip and femur.  

After considering all the evidence submitted since the 
unappealed January 1989 RO decision which denied service 
connection for residuals of a right knee injury (then claimed 
as a right patella fracture), compared to the evidence which 
was on file at the time of that RO decision, it is clear that 
much of the additional evidence is new, as it is not 
cumulative or redundant.  Moreover, some of the new evidence 
is material since it is so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection.  38 C.F.R. § 3.156.

The Board concludes that, since the time of the January 1989 
RO decision, new and material evidence has been submitted, 
and thus the claim for service connection for residuals of a 
right knee injury has been reopened.  This does not mean that 
service connection is granted.  Rather, the merits of the 
claim for service connection for a right knee disorder will 
be the subject of a later Board decision which will be 
prepared after the Board further develops evidence on the 
claim.


ORDER

The claim for service connection for residuals of right knee 
injury is reopened; to this extent only, the appeal is 
granted.


		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

